DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment
The rejection of claims 70 and 72-89 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of Applicant’s arguments filed on 07/05/2022 that places the Application in condition for Allowance.
ALLOWABLE CLAIMS 
Claims 70 and 72-89 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Allowable Subject Matter was indicated in  the Office Action mailed on 04/05/2022, i.e.:
The closest prior art of record Fabo (US 2010/0069850), Argenta et al. (US 5,636,643) and Svedman et al. (US 8.444,613) fail to teach, suggest or render obvious the step of curing parts A and B after both parts are positioned over the wound.
Fabo (US 2010/0069850) discloses most of claimed limitation except for limitation, wherein the sealant structure overlies the wound dressing at an edge of the wound dressing forming an exposed seal at the edge.
Argenta et al. (US 5,636,643) remedies this deficiency. However, Fabo in view of Argenta do not teach the step of monitoring negative pressure at the wound site compared to negative pressure generated at the source of negative pressure or at a port of the wound dressing. 
Svedman et al. (US 8.444,613) remedies this limitation.
In addition, a large number of references, i.e. US20100069850, US5759560 etc., teach application of the curing (vulcanization) during the process of manufacturing wound dressing but none of them teach or suggest the step of curing parts A and B after both parts are positioned over the wound.
As such, none of cited Prior Art teach or suggest the step of curing parts A and B after both parts are positioned over the wound that provides a specific benefit, i.e. repair or reassembling the dressing without interruption of the therapeutic procedure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781